108 Ariz. 484 (1972)
502 P.2d 361
STATE of Arizona, Appellee,
v.
Frank Andrew NUNEZ, Appellant.
No. 2565-PR.
Supreme Court of Arizona, In Banc.
November 3, 1972.
Rehearing Denied November 28, 1972.
Gary K. Nelson, Atty. Gen., by Mary Z. Chandler, Asst. Atty. Gen., Phoenix, for appellee.
Ross P. Lee, Public Defender for Maricopa County, by James H. Kemper, Deputy Public Defender, Phoenix, for appellant.
PER CURIAM.
We granted review in this case on the specific issue of whether the State should have been allowed to amend the information to allege a prior conviction after the defendant had entered a guilty plea to that information and the plea had been accepted by the court. The decision of the Court of Appeals in State v. Nunez, 18 Ariz. App. 45, 500 P.2d 305, is vacated.
In interpreting A.R.S. § 13-1649, subsec. C, which states that the court may allow the allegation of a prior conviction at any time prior to trial, we hold that a prior conviction may not be filed after a plea of guilty has been entered on the principal charge. We hereby dismiss the judgment of guilt on the prior conviction.
This case is remanded to the trial court for resentencing on the principal charge without reference to the prior conviction.